Title: To James Madison from Andrew Ellicott, [4 February] 1790
From: Ellicott, Andrew
To: Madison, James


[4 February 1790]


Latitude

   
   Note These Longitudes though sufficiently correct for common Geographical purposes, will nevertheless be rendered more accurate, when the Meridional Tangent to the west end of Lake Ontario, is carried on to the north boundary of Pennsylvania.

Longitude, from the Meridian of Philadelphia



° 
′ 
″ 

° 
′ 
″ 



Fort Erie
48..
53..
17
N
3..
39..
40
W


Fort Niagara
43..
15
—
N
3..
47
—
W


Falls of Niagara
43..
 4..
25
N
3..
49..
30
W


West end of Lake Ontario
43..
18..
52
N
4..
31
—
W


